DETAILED ACTION
Status of Application
Claims 1-25, filed on 05/20/2020, are pending in this action.  Claims 1-25 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application is a continuation of 371 of PCT/KR2018/013751, filed November 11, 2018, which claims benefit of foreign priority to KR10-2018-0093873, filed August 10, 2018; to KR10-2018-0071805, filed June 22, 2018; and to KR10-2017-0158950, filed November 24, 2017.  It is noted that applicant has not filed certified copies of priority application as required by 37 CFR 1.55.

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statements, filed on 05/20/2020, 06/04/2021, 08/04/2021, 12/06/2021, are acknowledged and have been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement(s), for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.
The information disclosure statement, filed on 05/202020, does not include Certificate Statement and Privacy Act Statement (MPEP 609), and/or do not have a signature of the applicant or representative that is required in accordance with CFR 1.33.  
The information disclosure statement, filed on 06/04/2021, 08/04/2021, 12/06/2021, do not include Privacy Act Statement (MPEP 609).

Claim Objections
Claims 1-6, 9-11, 13, 17-25 are objected to because of the following informalities:  
Claim 1 comprises the phrase “at least one selected from the group” that needs to be corrected to “at least one lipid selected from the group” for clarity.  Similar is applied to claims 2-4, 9-10, 17-21, 25.
Claims 4-6, 21-23 comprise acronyms and full terms.  To this point, it is noted that the acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed.  
Claim 8 recites the limitation “composition is prepared in an injectable formulation” that needs to be corrected to “composition is prepared as an injectable formulation” for clarity.  Similar is applied to claim 24. 
Claim 11 comprises the typographic error “the composition is lotion” that needs to be corrected to “the composition is a lotion”.  Similar is applied to claim 13.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification does not provide enablement for prevention of a skin disease caused by impaired skin barrier function of stratum corneum by administering to a subject a composition comprising exosomes derived from stem cells.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims without an undue amount of experimentation.
The factors to be considered in determining whether a disclosure meets the enablement requirement, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988).  Among these factors are:  (1) the breadth of the claims;  (2) the nature of the invention;  (3) the state of the prior art;  (4) the level of skill possessed by one of ordinary skill in the art;  (5) the level of predictability in the art;  (6) the amount of guidance provided by the inventor;  (7) the presence of working examples; and (8) the quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure.  MPEP 2164.01(a).  When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.
(1)  The claims are broader in scope than the enabling disclosure.  Applicant is purporting prevention, suppression, alleviation, amelioration or treatment of a skin disease caused by impaired skin barrier function of stratum corneum by administering to a subject a composition comprising exosomes derived from stem cells.  However, the specification does not teach or suggest how to prevent skin barrier defects/damages/dysfunctions.  
(2)  The nature of the invention is directed to improve skin barrier functioning by delivering to a subject/patient exosomes derived from stem cells.
(3)  The state of the art of medical/pharmacological research comprises laborious time-consuming and costly experimental methods comprising (i) functional and non-functional assays representing both in vitro and in vivo experiments to identify effective compositions and/or amounts of actives, identify potential negative side effects caused by the treatment, (ii) optimization of doses and/or schedule of treatment for patients with different medical conditions, where it is nearly impossible to test large quantities of new therapeutic compositions on real patients.  
(4)  The relative level of skill possessed by one of ordinary skill in the art of biomedical research is relatively high, as a majority of lead investigators directing scientific research and development in this particular technological area possess a Ph.D. or M.D. in a scientific discipline such as medicine, medicinal chemistry, biochemistry, pharmacology, molecular and cellular biology, and the like.
(5)  Level or degree of predictability is low.  With regards to prevention of disease/conditions, it is noted that it is known in the field that multiple factors, including immune dysregulation, defects in terminal epithelial differentiation such as lack of filaggrin, deficiency of antimicrobial peptides, altered composition of stratum corneum intercellular lipids, and altered skin microbiome may affect skin barrier function, and said factors interact with each other and may modify skin barrier function (Kim et al., cited herein; Wikipedia).  Without knowledge of the precise causes of a disease/conditions and all individuals, who would be at risk of developing the disease/condition, it is not possible to prevent it.  
(6)  The specification does not teach or even suggest how to prevent skin barrier defects/damage that is known can to be caused by a large variety of factors and can have a variety of forms, e.g., acute dermatitis, chronic dermatitis.  Applicant was required to provide in the specification additional guidance and direction with respect to how to use the claimed subject matter in order to prevent said claimed conditions. 
(7)  Examples provided in the specification do not teach or even suggest how to identify causes of skin barrier damages, and only the suggestion to administer to a subject compositions comprising exosomes derived from stem cells is provided.  Further, the specification does not teach or suggest what compounds should be included or must be excluded from said compositions to be used in the claimed method.  There is no example showing that the use of claimed compositions/compounds prevent skin barrier defects/damages/dysfunctions.  
(8)  Although applicant discloses that the claimed method/compositions can be used for prevention of skin barrier damages/dysfunctions, a patient population, a schedule of administering actives/compositions, effective doses of actives, potential negative side effects, etc. to prevent skin barrier damages/dysfunctions are not delineated.  One of ordinary skill in the art would have to conduct time-consuming and costly experimental methods comprising functional and non-functional assays to determine which patients can be effectively prevented by the instantly claimed method.  Moreover, undue experimentation would be required to determine the extent of the prevention.  This rejection could be overcome by deletion of the word “preventing” from the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2015/0125950 (hereinafter referred to as Lim).
Lim teaches pharmaceutical and/or cosmetic compositions for the treatment of skin disorders/diseases such as a dermatologic disorder, a dermatological lesion, dermatitis, psoriasis, atopic dermatitis, etc., wherein said compositions comprise exosomes (as active agents) derived from umbilical cord mesenchymal stem cells (Title; Para. 0063, 0076-0081, 0083, 0086, 0286-0296 as applied to claims 1, 7, 10, 16).  Lim teaches that said compositions can be delivered to the human or animal by any suitable means, e.g., by injection, transdermal microinjection, etc. (Para. 0267-0272, 0276-0280 as applied to claims 8, 9, 17), and/or by topical application of compositions in form of emulsions, creams, gels, or as a part of a wound dressing (Para. 303 as applied to claim 10, 11, 14).  Lim also teaches that said compositions can be applied to gauze and patched to the skin for varying period of time (Para. 0304 as applied to claims 10, 10, 13, 15).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use/include exosomes derived from stem cells in compositions for skin treatment as taught by Lin, because Lin teaches that properties of exosomes derived from stem cells in regulating complex intracellular pathways, signaling pathways, immune responses has advanced their potential utility in the therapeutic control of many diseases, including skin disorders/diseases such as a dermatologic disorder, a dermatological lesion, dermatitis, psoriasis, atopic dermatitis.
Regarding the claimed inherent properties of the disclosed compositions (Claims 1-6), it is noted that the claimed method discloses (i) a single positively recited step (i.e., administering a composition comprising exosomes derived from stem cell to a subject), and (ii) the intended result of said step (i.e., increasing production of ceramides, dihydroceramides and sphingoid bases in the skin of the subject), that is a consequence of the application and does not effectively limit the claimed method.  Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F. 3d 1373 (Fed. Cir. 2003) (“clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).  Thus, any application of a composition comprising exosomes derived from stem cell for whatever reason would result in the effect on production of ceramides, dihydroceramides and sphingoid bases in the skin.  Further, it is noted that the cited prior art teaches compositions that are substantially the same as the compositions recited by the instant claims.  Products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) see MPEP § 2112.02.  The fact that applicant has recognized another advantage, which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2017/023690A (cited in IDS) – teaches stem cell exosome compositions, preparation thereof, and their use for regulating skin conditions by applying to human skin at least once a day over at least seven days a topical composition comprising said exosome and a carrier. 
US 2017/0165194 – teaches cosmetic and facial compositions for skin regeneration and rejuvenation, wherein said compositions comprise exosomes derived from adipose stem cells as active agents (Claims 1, 16; Title; Abstract; Para. 0013).
US 10,071,050 – teaches cosmetic a composition for skin regeneration containing, as an active ingredient, an exosome derived from stem cells.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of (1) copending Application No. 16/727,173; (2) copending Application No. 16/727,739; (3) copending Application No. 16/823,582; (4) copending Application No. 16/913,624; and (5) copending Application No. 17/104,731;  (6) copending Application No. 17/141,693. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced copending applications and would be covered by any patent granted on that copending application since the referenced copending applications and the instant application are claiming common subject matter, as follows:  A method for skin improvement by treating a skin of a subject with a composition comprising exosomes derived from stem cells.  This is a provisional obviousness-type double patenting rejection, because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615